Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 20-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bruce et al. (U.S. 10,400,553B2). 
Regarding claim 20, Bruce et al. disclose a downhole conformable screen system (see figs. 2-3) comprising: a tubular (12); and a screen (16) defined by a plurality of screen segments (18) positioned radially outward of the tubular (12), each of the plurality of screen segments (18) being positioned perimetrically between two other of the screen segments (see figs. 2-3 and refer to col. 16 lines 17-35), the screen (16) 
Regarding claim 21, Bruce et al. disclose wherein the one or more standoffs (14) are an integral part of the screen segments (18; col. 16, lines. 15-30: the chambers/standoffs 14 have metal walls and are arranged side-by-side around the base pipe 12 and may be inflated or deformed, as seen in fig. 3; col. 16, lines. 25-35, A screen 16 is located externally of the standoffs 14, the segments 18 are arranged side-by-side and extend axially along the screen 10, but are circumferentially offset relative to the standoffs 14, as illustrated in the drawings, such that when the standoffs 14 are extended, the segments 18 bridge the gaps 20 formed between the standoffs 14) [Examiner note:  The standoffs 14 are an integral part of the screen segments in that they effect the expansion of the screen segments].  
Allowable Subject Matter
Claims 1-19 and 22 are allowed.
Response to Arguments
Applicant' s amendments and associated arguments, filed on 03/16/2022, regarding the rejection of claims 1-19 under 35 U.S.C. §112(b), or 35 U.S.C. §112, second paragraph, have been fully considered and are persuasive.  The rejection of 
	Applicant has not presented any argument(s) for the rejection of claim 20 over Bruce. Since Bruce was previously used to reject claim 3, and claim 20 has been amended to include the limitations of claim 3, Bruce has been used to reject amended claim 20. See rejection over Bruce et al. (U.S. 10,400,553B2) above. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.                                                                                                                                                                   
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YANICK A AKARAGWE whose telephone number is (469)295-9298.  The examiner can normally be reached on M-TH 7:30-5:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Flynn can be reached on (571) 272-9855.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Y.A/03/22/2022



/ABBY J FLYNN/Supervisory Patent Examiner, Art Unit 3672